DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Office action sent 9/8/2021 is withdrawn and new non-final rejection is recited below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (IEEE Electron Device Letters 2014) (“Chen”).
With regard to claim 1, fig. 2 of Chen discloses a 3D One-Transistor-N-RRAM (1TNR) structure (“one-transistor to multiple-resistor (1TNR) architecture”, col. 2 pg. 223) comprising: a plurality of gate lines (gate lines of “one set of transistors below the array for x-y access”, col. 2 g. 223); and a plurality of crossbar arrays (“vertical x-z local crosspoint arrays (LCAs)”, col. 2 pg. 223), including a first crossbar array (closer local crosspoint array LCA in fig. 2) and a second crossbar array (further LCA in fig. 2), wherein the first crossbar array (closer LCA in fig. 2) is positioned on a first vertical plane (closer x-z plane in fig. 2); the second crossbar array (further LCA in fig. 2) is positioned on a second vertical plane (further x-z plane in fig. 2) different from the first vertical plane (closer x-z plane in fig. 2); each crossbar array (“LCA”, col. 2 pg. 223) in the plurality of crossbar arrays (“LCA”, col. 2 pg. 223) includes a first plurality of bit lines (Word lines, fig. 2) and a second plurality of word lines (Bitline, fig. 2); each word line (Bitline, fig. 2) in the second plurality of word lines (Bitline, fig. 2) is connected to a source and a destination of a second transistor (“another set of transistors outside the array for y-z access”, col. 2 pg. 223); each gate line (gate line connecting “another set of transistors outside the array for y-z access”, col. 2 pg. 223) of in the plurality of gate lines (gate line connecting “another set of transistors outside the array for y-z access”, col. 2 pg. 223) is connected to a gate (gate of transistor connected to top Bitline in closer LCA in fig. 2) of a first transistor located in the first crossbar array (closer LCA in fig. 2) and a gate of a second transistor (gate of transistor connected to top Bitline in further LCA in fig. 2) located in the second crossbar array (further LCA in fig. 2).
With regard to claim 2, fig. 2 of Chen discloses that the plurality of crossbar arrays includes a third crossbar array (a third vertical x-z local crosspoint array LCA) positioned on a third vertical plane (“the entire 3D array is divided into many vertical x-z local crosspoint arrays (LCAs)”, col. 2 pg. 223) different from both the first crossbar array (closer LCA in fig. 2) and the second crossbar array (further LCA in fig. 2).
With regard to claim 3, fig. 2 of Chen discloses that the third crossbar array (a third vertical x-z local crosspoint array LCA) includes a plurality of word lines (Bitlines) and a plurality of bit lines (Word lines), wherein each word line (Bitlines) in the plurality of word lines (Word lines) is connected to a source and a destination of a third transistor (a third transistor from “another set of transistors outside the array for y-z access”, col. 2 pg. 223).
With regard to claim 4, fig. 2 of Chen discloses a gate of a third transistor (a third transistor from “another set of transistors outside the array for y-z access”, col. 2 pg. 223) in the third crossbar array (a third vertical x-z local crosspoint array LCA) is connected to a gate line (gate line connecting “another set of transistors outside the array for y-z access”, col. 2 pg. 223) in the plurality of gate lines (gate line connecting “another set of transistors outside the array for y-z access”, col. 2 pg. 223).

Response to Arguments
Applicant’s arguments, see pg. 5 of the arguments, filed 3/12/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (IEEE Electron Device Letters 2014) (“Chen”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        7/7/2022